OPINION.
DOWD, Presiding Judge.
This is an original proceeding in prohibition whereby relators seek to prohibit re*789spondent from entering an order dismissing their petition against Ford Motor Corporation for improper venue. In December, 1979 this court granted relators petition for a writ of prohibition and consolidated this case with State ex rel. Whaley v. Gaertner, No. 42071 (Mo.App.E.D., April 22,1980) due to the identity of facts and questions of law. This court held in State ex rel. Wha-ley that the preliminary writ of mandamus was improvidently granted. On the basis of that authority and the previous order of consolidation we hold that our preliminary writ of prohibition was improvidently granted and is therefore quashed. So ordered pursuant to Rule 84.16(b).
CRIST and PUDLOWSKI, JJ., concur.